      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 1 of 11



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP                DURIE TANGRI LLP
     ANNETTE L. HURST (SBN 148738)                     DARALYN J. DURIE (SBN 169825)
 2   ahurst@orrick.com                                 ddurie@durietangri.com
     DIANA M. RUTOWSKI (SBN 233878)                    MARK A. LEMLEY (SBN 155830)
 3   drutowski@orrick.com                              mlemley@durietangri.com
     DANIEL D. JUSTICE (SBN 291907)                    JOSEPH C. GRATZ (SBN 240676)
 4   djustice@orrick.com                               jgratz@durietangri.com
     MARIA N. SOKOVA (SBN 323627)                      MATTHAEUS MARTINO-WEINHARDT
 5   msokova@orrick.com                                (SBN 313103) mweinhardt@durietangri.com
     The Orrick Building                               217 Leidesdorff Street
 6   405 Howard Street                                 San Francisco, CA 94111
     San Francisco, CA 94105-2669                      Telephone: +1 415-362-6666
 7   Telephone:    +1 415 773 5700                     Facsimile: +1 415-236-6300
     Facsimile:    +1 415 773 5759
 8                                                     ALLYSON R. BENNETT (SBN 302090)
     MARGARET WHEELER-FROTHINGHAM (Pro                 abennett@durietangri.com
 9   Hac Vice)                                         PETER S. HORN (SBN 321358)
     mwheeler-frothingham@orrick.com                   phorn@durietangri.com
10   51 West 52nd Street                               953 East 3rd Street
     New York, NY 10019-6142                           Los Angeles, CA 90013
11                                                     Telephone: +1 213 992 4499
     Telephone: +1 212 506 5000
                                                       Facsimile: +1 415 236 6300
12   Facsimile: +1 212 506 5151
                                                       Attorneys for Defendant Amazon.com, Inc.
13   Attorneys for Plaintiff Williams-Sonoma, Inc.

14

15                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18

19
     WILLIAMS-SONOMA, INC.,                          Case No.: 18-cv-07548-AGT
20
                      Plaintiff,                     FURTHER JOINT CASE
21                                                   MANAGEMENT STATEMENT
           v.
22                                                   Date:    April 24, 2020
     AMAZON.COM, INC.,                               Time:    10:00 am.
23                                                   Ctrm:    Telephonic
                      Defendant.                     Judge:   Alex G. Tse
24

25                                                   Complaint Filed:    December 14, 2018

26

27

28
                                                                      FURTHER JOINT CASE MANAGEMENT
                                                                  STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 2 of 11



 1                           FURTHER CASE MANAGEMENT STATEMENT

 2             Pursuant to Civil L.R. 16-10(d), the Court’s January 13, 2020 Minute Order, March 30,

 3   2020 Notice Re Mandatory Telephonic Appearances, and the Standing Order For All Judges of

 4   the Northern District of California, Plaintiff Williams-Sonoma, Inc. (“WSI”) and Defendant

 5   Amazon.com, Inc. (“Amazon”) (collectively, “the Parties”), by and through undersigned counsel,

 6   jointly submit this Further Joint Case Management Statement.

 7   1.        JURISDICTION AND SERVICE
 8             This Court has subject matter jurisdiction over WSI’s Patent Act and Lanham Act claims

 9   pursuant to federal question jurisdiction, 28 U.S.C. §§ 1331, 1338. This Court has supplemental

10   jurisdiction over the claims arising under California state law pursuant to 28 U.S.C. § 1367. No

11   issues exist as to personal jurisdiction or venue. WSI served the Complaint and Summons on

12   Amazon. Dkt. 12. Amazon accepted service of the Complaint. No other parties remain to be

13   served.

14   2.        FACTS
15             WSI began operating an online storefront under the name WILLIAMS SONOMA in

16   1999, and it owns federal trademark registrations covering the provision of certain retail services

17   under the WILLIAMS SONOMA mark. WSI claims that its rights in the name WILLIAMS

18   SONOMA are infringed by the way that Williams Sonoma goods are displayed when they are

19   listed for resale by third parties on Amazon.com and by the way the WILLIAMS SONOMA mark

20   is used in Amazon.com advertising. WSI does not sell its goods on Amazon.com directly.

21             WSI also sells items under its “west elm” brand, including its ORB chair, for which it also

22   has a design patent (Patent No. D815452), and its SLOPE chair. Among the items Amazon has

23   sold are the “Rivet Modern Upholstered Orb Office Chair” and a “Rivet Industrial Slope Top-

24   Grain Leather Swivel Office Chair.” WSI claims trademark rights in the terms ORB and SLOPE.

25             On December 14, 2018, WSI filed a Complaint alleging seven causes of action against

26   Amazon based on the manner in which certain Williams Sonoma items are advertised, offered for

27   sale, and sold on Amazon.com and Amazon’s sale of the Rivet Modern Upholstered Orb Office

28   Chair and the Rivet Industrial Slope Top-Grain Leather Swivel Office Chair. Those causes of
                                                                        FURTHER JOINT CASE MANAGEMENT
                                                     1              STATEMENT, CASE NO. 18-CV-07548-EDL
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 3 of 11



 1   action are for: (1) infringement of the ’452 Patent, (2) federal trademark infringement and

 2   trademark counterfeiting under Section 32(1) of the Lanham Act, (3) federal trademark dilution

 3   of the WILLIAMS SONOMA mark, (4) unfair competition under Section 43(A) of the Lanham

 4   Act, (5) common law unfair competition/trademark infringement, (6) dilution under California

 5   law, and (7) violation of California unfair competition law. Dkt. 1.

 6          On June 3, 2019, the Parties stipulated to a request by WSI for leave to amend its

 7   Complaint to add claims that certain other items sold by Amazon under its “Rivet” furniture line

 8   infringe WSI’s Patent Nos. D818,750, D836,822, and D836,823 for a table, a floor lamp, and a

 9   table lamp, respectively. Dkt. 49. The Court granted the stipulation and WSI amended its

10   Complaint to add four additional patent infringement claims on June 21, 2019. Dkts. 50 & 51. In

11   total, WSI asserts that the following five Amazon Rivet products infringe its design patents: (1)

12   the Rivet Modern Upholstered Orb Office Chair (the “Rivet Orb Chair”); (2) the Rivet Retro

13   Two-Orb Tree Lamp (the “Rivet Tree Lamp”); (3) the Rivet Modern Glass Globe and Modern

14   Table Lamp (the “Rivet Table Lamp”); and (4) the Rivet Bowlyn Mid-Century Coffee Table (the

15   “Rivet Bowlyn Coffee Table”); and (5) the Rivet Mid-Century Modern White Marble and Walnut

16   Coffee Table, 24” (the “Rivet Marble and Walnut Coffee Table”).

17          On March 20, 2020 WSI filed a Motion for Leave to File a Supplemental Complaint. Dkt.

18   92. WSI is seeking to add a copyright infringement claim. Amazon has opposed the motion, and

19   it is set for hearing on April 24, 2020. Dkt. 95.

20   3.     LEGAL ISSUES:
21          The Parties identify the following disputed points of law at this time:

22          •       Whether Amazon has infringed the ’452, ’750, ’822, and ’823 Patents (35 U.S.C. §

23                  271);

24          •       Whether the ’452, ’750, ’822, and ’823 Patents are invalid;

25          •       Whether Amazon has used a counterfeit of WSI’s registered WILLIAMS

26                  SONOMA service mark in connection with online retail services (15 U.S.C. §

27                  1114(1));

28
                                                                      FURTHER JOINT CASE MANAGEMENT
                                                     2            STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 4 of 11



 1        •      Whether Amazon has used the WILLIAMS SONOMA mark in a manner likely to

 2               cause confusion as to the affiliation, connection, or association between Amazon

 3               and WSI, or as to the origin, sponsorship, or approval of the sale of WSI’s goods,

 4               retail services, or commercial activities via Amazon.com (15 U.S.C. § 1125(a));

 5        •      Whether Amazon’s display of the WILLIAMS SONOMA mark on its website and

 6               in advertising, to the extent it is used in connection with third-parties’ re-sale of

 7               WILLIAMS SONOMA branded goods, is protected by the first sale doctrine or by

 8               the doctrine of nominative fair use;

 9        •      Whether the WILLIAMS SONOMA mark is famous and whether Amazon has

10               used the WILLIAMS SONOMA mark in a manner that has diluted the mark (15

11               U.S.C. § 1125(c); Cal. Bus. & Prof. Code § 14200 et seq.);

12        •      Whether WSI owns common law trademarks in SLOPE and ORB and whether

13               Amazon has infringed any rights of WSI in SLOPE and ORB;

14        •      Whether Amazon has engaged in unfair competition (15 U.S.C. § 1125(a); Cal.

15               Bus. Prof. Code § 17200, et seq.);

16        •      Whether Amazon’s actions were willful;

17        •      Whether WSI is entitled to compensation, disgorgement of profits, corrective

18               advertising, or other damages for any proven trademark counterfeiting, trademark

19               infringement, trademark dilution, patent infringement, unfair competition, and if

20               so, the amount;

21        •      Whether WSI is entitled to injunctive relief (15 U.S.C. § 1116; 35 U.S.C. § 283);

22        •      Whether any Party is entitled to statutory damages for use of a counterfeit mark,

23               treble damages, attorneys’ fees, and costs, and if so, the amount (15 U.S.C. § 1117;

24               35 U.S.C. § 285).

25        If WSI’s Supplemental Complaint is allowed, there will be additional disputed issues.

26   4.   MOTIONS
27        Motion for Leave to File Supplemental Complaint

28        On March 20, 2020 WSI filed its Motion for Leave to File a Supplemental Complaint to
                                                                     FURTHER JOINT CASE MANAGEMENT
                                                  3              STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 5 of 11



 1   add a copyright claim. Dkt. 92. Amazon filed its Opposition on April 3, 2020. Dkt. 97. WSI

 2   filed its Reply on April 10, 2020. Dkt. 99. The Court granted Amazon leave to file its Sur-reply

 3   on April 15, 2020. Dkt. 101. This motion is fully briefed and currently pending before the Court,

 4   set to be heard on April 24, 2020. Dkt. 95.

 5   5.     AMENDMENT OF PLEADINGS
 6          As detailed above, WSI is seeking to supplement its Complaint to add a copyright claim.

 7   Dkt. 92. The Motion for Leave to File a Supplemental Complaint is currently fully briefed and

 8   pending before the Court, set to be heard on April 24, 2020. Dkt. 95.

 9   6.     EVIDENCE PRESERVATION
10          On June 13, 2019, the Parties filed a Stipulated Protective Order for this case. The Court

11   granted the Protective Order on June 14, 2019. The Parties further stipulated to an ESI order on

12   September 18, 2019, which the Court granted on September 23, 2019.

13   7.     DISCLOSURES
14          The Parties timely complied with the initial disclosure requirements of Fed. R. Civ. P. 26

15   and have supplemented their initial disclosures.

16   8.     STATUS OF DISCOVERY
17          On May 15, 2019, the Court issued a Case Management and Pretrial Order limiting the

18   Parties to 30 interrogatories and 10 depositions, including up to 14 hours of 30(b)(6) deposition,

19   without prejudice to seeking leave for further depositions to the extent permissible under the

20   Federal Rules. Dkt. 46. Since then, the Parties have engaged in discovery. The Parties have

21   propounded document requests and entered into an ESI protocol pursuant to which both Parties

22   have produced a substantial number of documents. To date, WSI has produced 45,291 pages of

23   documents and Amazon has produced 37,547 pages of documents. WSI has propounded 25

24   interrogatories on Amazon, and Amazon has propounded 22 interrogatories on WSI. WSI has

25   taken more than 15 hours of 30(b)(6) depositions on how the Amazon platform works. Amazon

26   served its 30(b)(6) deposition notice on WSI in December, but has not yet taken any 30(b)(6)

27   depositions. WSI has also served an additional 30(b)(6) deposition notice. The Parties are

28   conferring with respect to (1) whether and how much additional 30(b)(6) deposition time will be
                                                                      FURTHER JOINT CASE MANAGEMENT
                                                    4             STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 6 of 11



 1   allotted to the parties, and (2) scheduling the remaining depositions, which have been delayed in

 2   light of the difficulties posed by the pandemic, shelter-in-place orders, as well as ongoing

 3   settlement efforts. The Parties have yet to take any individual fact witness depositions but have

 4   informally identified a number of individuals for deposition. Finally, the Parties have each served

 5   several third-party subpoenas.

 6          Further, as discussed above, the Court has granted the Parties’ Motion to Extend all Case

 7   Deadlines. Dkt. 94. The Parties have numerous outstanding depositions which have been

 8   unforeseeably delayed due to the COVID-19 pandemic, the inability of the Parties to travel to or

 9   from Seattle where Amazon is located, and more recently the more extensive shelter-in-place

10   orders. The Parties are also in continuing settlement discussions following a March 10 Settlement

11   Conference before Judge Spero, they had a follow up call with Judge Spero on April 7, 2020, and

12   they have a further conference scheduled on April 30, 2020.

13   9.     CLASS ACTION:
14          This litigation is not a class action.

15   10.    RELATED CASES:
16          There are no related cases to this litigation.

17   11.    RELIEF
18          WSI respectfully requests that the Court enter judgment in its favor and award the

19   following relief:

20          •        Judgment that Amazon willfully infringed the ’452, ’750, ’822, and ’823 Patents;

21          •        Judgment that Amazon has willfully infringed and counterfeited WSI’s registered

22                   WILLIAMS SONOMA Mark;

23          •        Judgment that Amazon has diluted WSI’s famous WILLIAMS SONOMA Mark;

24          •        Judgment that Amazon has committed unfair competition in violation of the

25                   Lanham Act and state law;

26          •        Judgment that Amazon has committed common law trademark infringement in

27                   violation of the Lanham Act and state law;

28          •        Judgment that Amazon has committed false endorsement in violation of the
                                                                       FURTHER JOINT CASE MANAGEMENT
                                                     5             STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 7 of 11



 1                  Lanham Act;

 2          •       Judgment that Amazon has competed unfairly with WSI in violation of WSI’s

 3                  rights under California law;

 4          •       A permanent injunction enjoining Amazon from making, using, selling, or

 5                  offering to sell its infringing goods;

 6          •       A permanent injunction enjoining Amazon from using the WILLIAMS

 7                  SONOMA mark in conjunction with its online retail services and otherwise

 8                  infringing or diluting WSI’s marks;

 9          •       Damages, exemplary damages and disgorgement of profits in an amount to be

10                  proven at trial;

11          •       Enhancement of damages including treble damages required to be awarded for

12                  trademark counterfeiting;

13          •       Statutory damages of up to $2,000,000 per counterfeit mark per type of goods

14                  sold by Amazon.

15          •       A declaration that this is an exceptional case;

16          •       Full costs, corrective advertising, attorneys’ fees, and pre- and post-judgment

17                  interest to the full extent permissible by law; and

18          •       Such other and further relief as the Court deems just and proper.

19          If WSI’s Supplemental Complaint is allowed, WSI will seek additional relief.

20          Amazon denies that WSI is entitled to any relief.

21   12.    SETTLEMENT
22          On March 10, 2020, the Parties attended a Settlement Conference with Judge Spero. The

23   case did not settle, however, the Parties continue to work on potential settlement. Specifically,

24   the Parties are continuing to negotiate non-monetary terms, had a follow up call with Judge Spero

25   on April 7, 2020. On that call, Judge Spero set a schedule for the exchange of settlement

26   proposals and scheduled a further conference for April 30, 2020. Dkt. 98. Judge Spero and the

27   Parties targeted April 10, 2020 for WSI to provide Amazon with its comments on Amazon’s last

28   settlement proposal, but WSI was not able to turn around a revised draft until April 16, 2020.
                                                                      FURTHER JOINT CASE MANAGEMENT
                                                    6             STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 8 of 11



 1   Amazon was supposed to provide its response by no later than April 17, 2020, but in light of

 2   needing additional time, WSI has proposed that the Parties meet and confer next week to identify

 3   any remaining disputes in time to submit their statements to Judge Spero by April 27, as

 4   requested in advance of the April 30 conference.

 5   13.    CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES:
 6          The Parties had previously consented to Magistrate Judge Laporte to conduct all

 7   proceedings prior to her retirement. The case was subsequently reassigned to Chief Magistrate

 8   Judge Spero and then to Magistrate Judge Tse. Dkts. 20, 21, 65, 81.

 9   14.    OTHER REFERENCES:
10          The Parties do not believe the case is suitable for reference to binding arbitration, a special

11   master, the Judicial Panel on Multidistrict Litigation, or any other reference.

12   15.    NARROWING OF ISSUES:
13          The Parties do not presently believe that the issues can be narrowed by suggestions to

14   expedite the presentation of evidence at trial or bifurcate of issues, claims, or defenses.

15   16.    EXPEDITED TRIAL PROCEDURES:
16          The Parties do not presently believe that this case can be handled on an expedited basis

17   with streamlined procedures.

18   17.    SCHEDULING:
19          The Court granted Parties’ Joint Stipulated Motion to Extend All Case Deadlines on

20   March 30, 2020. Dkt. 94. The current deadlines are as follows:

21    Event                                               Deadline
      Non-Expert Discovery                                June 24, 2020
22    Initial Expert Disclosures shall be no later        July 1, 2020
23    than
      Rebuttal Expert Disclosures shall be no later       July 31, 2020
24    than
      Expert Discovery                                    August 28, 2020
25
      Dispositive motions                                 September 10, 2020
26    Oppositions to Dispositive Motions                  October 1, 2020
      Replies to Dispositive Motions                      October 15, 2020
27
      Last Day for Hearing Dispositive Motions            November 5, 2020 (or other date to be set
28                                                        by the Court)

                                                                        FURTHER JOINT CASE MANAGEMENT
                                                      7             STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 9 of 11



 1    Event                                              Deadline
      Jury Trial                                         February 2021 (date to be set by the Court)
 2

 3   18.    TRIAL:

 4          WSI has made a demand for a jury trial. Trial is to be set for February 2021, or thereafter

 5   at the convenience of the Court. Dkt. 94.

 6   19.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS:

 7          The Parties have both filed their Certification of Interested Entities or Persons as required

 8   by Civil Local Rule 3-15. Plaintiff WSI represented that it does not have a parent corporation and

 9   that BlackRock, Inc., a publicly held corporation, owns ten percent (10%) or more of WSI’s

10   stock. Amazon represented that it does not have a parent corporation and no publicly held

11   corporation owns ten percent (10%) or more of Amazon’s stock.

12   20.    PROFESSIONAL CONDUCT:

13          All attorneys of record have reviewed the Guidelines for Professional Conduct for the

14   Northern District of California.

15   21.    OTHER:

16          There are no other issues to report at this time.

17

18   Dated: April 17, 2020                              ORRICK, HERRINGTON & SUTCLIFFE LLP

19
                                                        By:            /s/ Diana M. Rutowski
20                                                                     DIANA M. RUTOWSKI
21                                                            Attorney for Plaintiff Williams-Sonoma, Inc.
22

23            I, Diana M. Rutowski, am the ECF user whose ID and password are being used to file this
24   Further Joint Case Management Statement. In compliance with General Order 45, X.B., I hereby
     attest that Daralyn J. Durie has concurred in this filing.
25

26

27

28
                                                                        FURTHER JOINT CASE MANAGEMENT
                                                    8               STATEMENT, CASE NO. 18-CV-07548-AGT
     Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 10 of 11



 1   Dated: April 17, 2020                  DURIE TANGRI LLP
 2
                                            By:            /s/ Daralyn J. Durie
 3                                                          DARALYN J. DURIE
                                                  Attorney for Defendant Amazon.com, Inc.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           FURTHER JOINT CASE MANAGEMENT
                                        9              STATEMENT, CASE NO. 18-CV-07548-AGT
     Case 3:18-cv-07548-AGT Document 102 Filed 04/17/20 Page 11 of 11



 1                                       CERTIFICATE OF SERVICE

 2           I, Diana M. Rutowski, certify that on the 17th day of April 2020, I caused the foregoing

 3   document to be electronically transmitted to the Clerk of the Court using the ECF System for filing

 4   and transmittal of a Notice of Electronic Filing to the ECF registrants and attorneys of record in

 5   this case.

 6
                                                                      /s/Diana M. Rutowski
 7                                                                   DIANA M. RUTOWSKI
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     FURTHER JOINT CASE MANAGEMENT
                                                  10             STATEMENT, CASE NO. 18-CV-07548-AGT
